DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
Response to Amendment
The Amendment filed on 1/26/2022 has been entered.
 Claims 45, 47-49 and 52-54 have been amended.  Claims 45, 47-49 and 52-54 are currently pending for examination.
	The amendments to claims 45, 47-49 and 52-54 overcomes the 112 rejections of the Final Office action dated 12/29/2021.
	References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Applicant argues that the cited Varadarajan reference fails to discloses a slit having .  
Applicant’s specification does not provide a standard for ascertaining the requisite degree as to what is to be considered close or “closely approaching” .
Varadarajan discloses one or more slits as a line of weakness (Varadarajan, [0026], [0052]).  As seen in annotated magnified Fig. 3A of the response below with regard to independent claim 45, one slit, for example indicated slit, has a slit that has both a first terminus that closely approaches and is proximate the wound edge and a second terminus that closely approaches and is proximate the edge opposite the wound edge.  Varadarajan contemplates use of a small device for a small wound.  At least in instances where the device is small, the distance between the first terminus of the slit to the wound edge D1 is small, and the distance between the second terminus of the slit to the edge opposite the wound edge is small.  Thus the first terminus closely approaches the wound edge and the second terminus closely approaches the edge opposite the wound edge.  For at least this reason, Applicant’s argument is not persuasive.
Claim Interpretation
See claim interpretation analysis given in Non Final Action dated 07/07/2021 where claim 45 limitations “means for attaching the one or more first elongated connectors to the second adhesive- backed anchoring member” and  “means for attaching the one or more second elongated connectors to the first adhesive- backed anchoring member” are interpreted as 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 47-49 and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (US 2021/0113208) in view of Lebner (2005/0020957) and in further view of Montulet (US 2015/0133844).
Regarding claim 45, Varadarajan discloses a two-component medical device 300 (wound closure device 300, [0052], Figs. 3A & 3B) comprising: a) a first component (see annotated Fig. 3A below) comprising:

    PNG
    media_image1.png
    327
    650
    media_image1.png
    Greyscale


 i) a first adhesive-backed anchoring member 302 (first pad 302, [0052]) having a wound edge (annotated Fig. 3A, Fig. 4B, [0027];[0052]; edge near a wound) and another edge  opposite the wound edge (annotated Fig. 3A), wherein the first adhesive-backed anchoring member includes  one or more slits 322 (line of material weakness 322 is one or more slits, [0052]; [0026]) each having a first terminus that closely approaches and is proximate the wound edge (see annotated magnified Fig. 3A below where distance D1 between first terminus of the slit and the wound edge is a close/small distance [for example as when using a small device with small wounds as contemplated in the Varadarajan specification, [0051]] and is thus closely approaching the wound edge; the slit is also proximate the wound edge as compared to a second terminus as seen in annotated Fig. 3A below)

    PNG
    media_image2.png
    618
    1038
    media_image2.png
    Greyscale

a second terminus that closely approaches and is proximate the edge  opposite the wound edge (see annotated magnified Fig. 3A above where distance D2 between second terminus of the slit and the edge opposite the wound edge is a close/small distance [for example as when using a small device with small wounds as indicated in the specification, [0051]] and is thus closely approaching the edge opposite the wound edge; the slit is also proximate the edge opposite the wound edge as compared to the terminus as seen in annotated magnified Fig. 3A), each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus that closely approaches and is proximate the edge opposite the wound characterized by penetrating the first adhesive-backed anchoring member ([0052]);  wherein positioning of the first terminus and the second terminus with respect to the wound edge and the edge opposite the wound edge creates respective breakable points ([0026];[0052]; [0059]) in the wound edge and the edge  opposite the wound edge (annotated magnified Fig. 3A; when the device is small, as contemplated in the specification , [0051], the positioning of the first terminus and the second terminus with respect to the wound edge and the edge opposite the wound edge creates breakable points in those edges; discloses the structural limitations thus capable of this intended use), the breakable points being susceptible to breakage under flexion and stretching forces in use ([0026]; [0052; [0059]); ii) one or more first elongated connectors 314, 310 (second tension adjusting pad 314 including connecting element 310; [0053]) extending from the wound edge of the first adhesive-backed anchoring member (connecting element 310 extends from wound edge, Fig. 3A); b) a second component (see annotated Fig. 3A above) comprising: i) a second adhesive-backed anchoring member 304 (second pad 304, [0052]) having a wound edge more slits 322 (line of material weakness 322 is one or more slits, [0052]; [0026]) each having a first terminus that closely approaches and is proximate the wound edge (see annotated magnified Fig. 3A above where distance D1 between first terminus of the slit and the wound edge is a close/small distance [for example as when using the small device with small wounds as contemplated in the Varadarajan specification, [0051]] and is thus closely approaching the wound edge; the slit is also proximate the wound edge as compared to a second terminus) and a second terminus that closely approaches and is proximate the edge opposite the wound edge  (see annotated magnified Fig. 3A above where distance D2 between second terminus of the slit and the edge opposite the wound edge is a close/small distance [for example as when using the small device with small wounds as indicated in the specification, [0051]] and is thus closely approaching the edge opposite the wound edge; the slit is also proximate the edge opposite the wound edge as compared to the terminus as seen in annotated magnified Fig.3), each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus that closely approaches and is proximate the edge  opposite the wound edge characterized by penetrating the second adhesive-backed anchoring member ([0052]); wherein positioning of the first terminus and the second terminus with respect to the wound edge and the edge  opposite the wound edge creates respective breakable points (([0026];[0052]; [0059]) in the wound edge and the edge  opposite the wound edge (annotated magnified Fig. 3A; when the device is small, as contemplated in the specification , [0051], the positioning of the first terminus and the discloses the structural limitations thus capable of this intended use), the breakable points being susceptible to breakage under flexion and stress forces in use ([0026]; [0052; [0059]); ii) one or more second elongated connectors 306, 308 (first tension adjusting pad 306 includes connecting element 308, [0052]) extending from the wound edge of the second adhesive-backed anchoring member (connecting element 308 extends from wound edge, Fig. 3A); d) means for attaching the one or more first elongated connectors to the second adhesive- backed anchoring member ([0052]-[0053]) thereby forming an attached portion and a bridging portion (annotated magnified Fig. 3A) for each attached first elongated connector (annotated Fig. 3A, [0052]-[0053]); and e) means for attaching the one or more second elongated connectors to the first adhesive- backed anchoring member ([0052]-[0053]) thereby forming an attached portion and a bridging portion (annotated magnified Fig. 3A) for each attached second elongated connector (annotated magnified Fig. 3A, [0052]-[0053]).
Varadarajan discloses the invention as described above.
Varadarajan does not disclose that the first adhesive-backed anchoring member and the second adhesive back anchoring member are each produced from a polymeric film sheet and one or more release liners protecting the adhesive backed surfaces of the first adhesive backed anchoring member and the second adhesive backed anchoring member.
Lebner teaches, in an embodiment of Fig. 3, an analogous  two-component medical device ([0003]) comprising an analogous first component (see annotated Fig. 3 below)

    PNG
    media_image3.png
    370
    535
    media_image3.png
    Greyscale


i) an analogous first adhesive-backed anchoring member 16 ([0046], see annotated Fig. 3 above) having an analogous wound edge 20 ([0048], annotated Fig. 3) of the first adhesive-backed anchoring member 16, wherein the first adhesive-backed anchoring member is produced from a polymeric film sheet ([0004]); ii) one or more first analogous elongated connectors 18 (connecting members 18, Fig. 1, annotated Fig. 3) extending from the wound edge ([0046]) of the analogous first adhesive-backed anchoring member 16 (see annotated Fig. 3 above; [0046]-[0048]); b) an analogous second component (see annotated Fig. 3 above) comprising: i) an analogous second adhesive-backed anchoring member 17 (anchoring member 17 [0046]) having an analogous wound edge 21 ([0048]) of the second adhesive-backed anchoring member, wherein the second adhesive- backed anchoring member is produced from a polymeric film sheet ([0004]); ii) one or more analogous second elongated connectors 19 
c) one or more release liners 36 ([0052]) protecting the adhesive-backed surfaces of the first adhesive- backed anchoring member ([0052]) and the second adhesive-backed anchoring member (the adhesive surface of each anchoring member is protected by one or more release liners, [see claim 12]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second adhesive-backed anchoring members of the two-component medical device of Varadarajan are each produced from a polymeric film sheet, as taught by Lebner in an embodiment of Fig. 3, in order to provide an improved two-component medical device that is comfortable on the user’s skin and to provide that the two-component medical device of Varadarjan has one or more release liners protecting the adhesive backed surfaces of the first adhesive backed anchoring member and the second adhesive backed anchoring member, as taught by Lebner, in order to provide an improved two-component medical device that maintains adhesion of the adhesive backed anchoring member before use.  
	Varadarajan in view of Lebner (embodiment of Fig. 3) discloses the invention as described above.
	Varadarajan in view of Lebner (embodiment of Fig. 3) does not disclose one or more first pulling elements joined to the one or more first elongated connectors and adapted for translation of the first adhesive-backed anchoring member toward the wound or incision and 2one or more first and second pulling elements joined to the one or more second elongated 
Lebner in an embodiment of Fig. 5 teaches an analogous adhesive backed member 18 and one or more first analogous elongated connectors 18 and one or more first pulling elements 46 (pull bar 46) joined to the one or more first analogous elongated connectors 18 and adapted for translation of the analogous first adhesive-backed anchoring member 16 toward a wound or incision [(0050]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide one or more first pulling elements joined to the one or more first  and second elongated connectors  of the two-component medical device of Varadarajan and Lebner in an embodiment of Fig. 3 adapted for translation of the second adhesive-backed anchoring member toward the wound or incision as taught by Lebner in an embodiment of Fig. 5, in order to provide an improved two-component medical device that makes it easier to pull on each elongated connector.  
	Varadarajan in view of a first embodiment of  Lebner (Fig. 3) and a second embodiment of Lebner (Fig. 5) discloses the invention as described above.
	Varadarajan in view of a first embodiment of  Lebner (Fig. 3) and a second embodiment of Lebner (Fig. 5) does not disclose each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus that closely approaches and is proximate the edge generally opposite the wound edge characterized by penetrating both the polymeric film sheet and the adhesive-backing of the first adhesive-backed anchoring member and each of the one or more slits each having a first terminus that 
	Montulet teaches an analogous medical device 10 (elongate adhesive article 10, Figs. 1 and 2, [0030]) having an analogous polymeric film sheet 11 (backing layer 11, [0029]) and an analogous adhesive backing 12 (adhesive layer 12) and analogous slits 16 (lines of weakness 16, [0034]-[0036]) the slits characterized by penetrating both the polymeric film sheet and the analogous adhesive backing ([0034]-[0036]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus that closely approaches and is proximate the edge generally opposite the wound edge of the first and second adhesive-backed anchoring members of the two-component medical device of the combination Varadarajan in view of a first embodiment of  Lebner and a second embodiment of Lebner are characterized by penetrating both the polymeric film sheet and the adhesive- backing of each of the first and second adhesive-backed anchoring members, as taught by Montulet, in order to provide an improved two-component medical device that assists in removal of the medical device without causing pain or damage (Montulet, [0026]).
Regarding claim 47, Varadarajan in view of a first embodiment of Lebner (embodiment of Fig. 3), in view of a second embodiment of Lebner (embodiment of Fig. 5) and in further view of Montulet discloses the invention as described above and further discloses wherein the first 

    PNG
    media_image4.png
    349
    528
    media_image4.png
    Greyscale

 that extend from the first terminus of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus that closely approaches and is proximate the edge  opposite the wound edge to the wound edge (Figs. 3A, 4A, [0052])thereby enhancing the breakability of the breakable point in the wound edge (Figs. 3A, 4A, [0052]; material line of weakness enhances breakability).
	Regarding claim 48, Varadarjan in view of a first embodiment of Lebner (embodiment of Fig. 3), in view of a second embodiment of Lebner (embodiment of Fig. 5) and in further view of Montulet discloses the invention as described above and further discloses wherein the second terminus of the one or more slits each having a first terminus that closely approaches and is 
Regarding claim 49, Varadarajan in view of a first embodiment of Lebner (embodiment of Fig. 3), in view of a second embodiment of Lebner (embodiment of Fig. 5) and in further view of Montulet discloses the invention as described above and further discloses wherein the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus that closely approaches and is proximate the edge opposite the wound edge in the first adhesive-backed anchoring member are perpendicular to the wound edge of the first adhesive-backed anchoring member (see annotated Varadarjan Fig. 4A above showing a wound edge and a line extending through a row of slits that is perpendicular) 
Regarding claim 52, Varadarajan discloses a two-component medical device 300 (wound closure device 300, [0052], Figs. 3A & 3B) comprising: a) a first component (see annotated Fig. 3A below) comprising:

    PNG
    media_image1.png
    327
    650
    media_image1.png
    Greyscale


i) a first adhesive-backed anchoring member 302 (first pad 302, [0052]) having a wound edge (annotated Fig. 3A, Fig. 4B, [0027]; [0052]; edge near a wound) and another edge  opposite the wound edge (annotated Fig. 3A), wherein the first adhesive-backed anchoring member includes  one or more slits 322 (see annotated Fig. 3A; line of material weakness 322 is one or more slits, [0052]; [0026]) each having a first terminus that closely approaches and is proximate the wound edge (see annotated magnified Fig. 3A below where distance D1 between the first terminus of the slit and the wound edge is a close/small distance [for example when using a small device with small wounds as contemplated in the specification, [0051]] and is thus closely approaching the wound edge; the slit is also proximate the wound edge as compared to a second terminus as seen in annotated Fig. 3A below)

    PNG
    media_image5.png
    419
    816
    media_image5.png
    Greyscale

and a second terminus (see annotated magnified Fig. 3A above, [0052]), each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus characterized by penetrating the first adhesive-backed anchoring member ([0052]);  wherein positioning of the first terminus with respect to the wound edge creates respective a breakable point ([0026];[0052];[0059]) in the wound edge (annotated magnified Fig. 3A; above when the device is small, as contemplated in the specification, [0051], the positioning of the first terminus with respect to the wound edge creates a breakable point in the edge; discloses all structural limitations thus capable of this intended use), the breakable point being susceptible to breakage under flexion and stretching forces in use ([0026]; [0052; [0059]); ii) one or more first elongated connectors 314, 310 (second tension adjusting pad 314 including connecting element 310; [0053]) extending from the wound edge of the first adhesive-backed anchoring member (connecting element 310 extends from wound edge, Fig. 3A);1W14054198 1)Attorney Docket No.: 0156-2023US02 b) a second component (see annotated Fig. 3A above) comprising: i) a second adhesive-(see annotated Fig. 3A; line of material weakness 322 is one or more slits, [0052]; [0026]) each having a first terminus that closely approaches and is proximate the wound edge  (see annotated magnified Fig. 3A above where distance D1 between the first terminus of the slit and the wound edge is a close distance [for example when using the device with small wounds as contemplated in the specification, [0051]] and is thus closely approaching the wound edge; the slit is also proximate the wound edge as compared to a second terminus as seen in annotated Fig. 3A above) and a second terminus (see annotated magnified Fig. 3A above, [0052]), each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus characterized by penetrating the second adhesive-backed anchoring member ([0052]);  wherein positioning of the first terminus with respect to the wound edge creates respective a breakable point ([0026]; [0052];[0059]) in the wound edge (annotated magnified Fig. 3A above; when the device is small as contemplated in the Varadarajan specimen, [0051], the positioning of the first terminus with respect to the wound edge creates a breakable point in the edge, the breakable point being susceptible to breakage under flexion and stress forces in use ([0026]; [0052];[0059]); ii) one or more second elongated connectors 306, 308 (first tension adjusting pad 306 includes connecting element 308, [0052]) extending from the wound edge of the second adhesive-backed anchoring member (connecting element 308 extends from wound edge, Fig. 3A); d) means for attaching the one or more first elongated connectors to the second adhesive- backed 
Varadarajan discloses the invention as described above.
Varadarajan does not disclose that the first adhesive-backed anchoring member and the second-adhesive backed anchoring member are each produced from a polymeric film sheet and one or more release liners protecting the adhesive backed surfaces of the first adhesive backed anchoring member and the second adhesive backed anchoring member.
Lebner teaches, in an embodiment of Fig. 3, an analogous two-component medical device ([0003]) comprising an analogous first component (see annotated Fig. 3 below)


    PNG
    media_image3.png
    370
    535
    media_image3.png
    Greyscale

	
i) an analogous first adhesive-backed anchoring member 16 ([0046], see annotated Fig. 3 above) having an analogous wound edge 20 ([0048], annotated Fig. 3) of the first adhesive-backed anchoring member 16, wherein the first adhesive-backed anchoring member is produced from a polymeric film sheet ([0004]); ii) one or more first analogous elongated connectors 18 (connecting members 18, Fig. 1, annotated Fig. 3) extending from the wound edge ([0046]) of the analogous first adhesive-backed anchoring member 16 (see annotated Fig. 3 above; [0046]-[0048]); b) an analogous second component (see annotated Fig. 3 above) comprising: i) an analogous second adhesive-backed anchoring member 17 (anchoring member 17 [0046]) having an analogous wound edge 21 ([0048]) of the second adhesive-backed anchoring member, wherein the second adhesive- backed anchoring member is produced from a polymeric film sheet ([0004]); ii) one or more analogous second elongated connectors 19 
c) one or more release liners 36 ([0052]) protecting the adhesive-backed surfaces of the first adhesive- backed anchoring member ([0052]) and the second adhesive-backed anchoring member (the adhesive surface of each anchoring member is protected by one or more release liners, [see claim 12]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second adhesive-backed anchoring members of the two-component medical device of Varadarajan are each produced from a polymeric film sheet, as taught by Lebner in an embodiment of Fig. 3, in order to provide an improved two-component medical device that is comfortable on the user’s skin and to provide that the two-component medical device of Varadarjan has one or more release liners protecting the adhesive backed surfaces of the first adhesive backed anchoring member and the second adhesive backed anchoring member, as taught by Lebner, in order to provide an improved two-component medical device that maintains adhesion of the adhesive backed anchoring member before use.  
	Varadarajan in view of Lebner (embodiment of Fig. 3) discloses the invention as described above.
	Varadarajan in view of Lebner (embodiment of Fig. 3) does not disclose one or more first pulling elements joined to the one or more first elongated connectors and adapted for translation of the first adhesive-backed anchoring member toward the wound or incision and 2one or more first and second pulling elements joined to the one or more second elongated 
Lebner in an embodiment of Fig. 5 teaches an analogous adhesive backed member 18 and one or more first analogous elongated connectors 18 and one or more first pulling elements 46 (pull bar 46) joined to the one or more first analogous elongated connectors 18 and adapted for translation of the analogous first adhesive-backed anchoring member 16 toward a wound or incision [(0050]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide one or more first pulling elements joined to the one or more first  and second elongated connectors  of the two-component medical device of Varadarajan and Lebner in an embodiment of Fig. 3 adapted for translation of the second adhesive-backed anchoring member toward the wound or incision as taught by Lebner in an embodiment of Fig. 5, in order to provide an improved two-component medical device that makes it easier to pull on each elongated connector.  
	Varadarajan in view of a first embodiment of  Lebner (Fig. 3) and a second embodiment of Lebner (Fig. 5) discloses the invention as described above.
	Varadarajan in view of a first embodiment of Lebner and a second embodiment of Lebner  does not disclose one or more slits having a second terminus extending through and severing the edge opposite the wound edge and each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus extending through and severing the edge opposite characterized by penetrating both the polymeric film sheet and the adhesive- backing of the first adhesive-backed anchoring member 
	Montulet (in a first embodiment, Figs. 1 and 2) teaches an analogous medical device 10 (elongate adhesive article 10, Figs. 1 and 2, [0030]) having an analogous polymeric film sheet 11 (backing layer 11, [0029]) and an analogous adhesive backing 12 (adhesive layer 12) and analogous slits 16 (lines of weakness 16, [0034]-[0036], [0047]) the slits characterized by penetrating both the polymeric film sheet and the analogous adhesive backing ([0034]-[0036]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that each of the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus of the first and second adhesive-backed anchoring members of the two-component medical device of the combination of Varadarajan in view of a first embodiment of  Lebner and a second embodiment of Lebner are characterized by penetrating both the polymeric film sheet and the adhesive- backing of each of the first and second adhesive-backed anchoring members, as taught by Montulet in a first embodiment, in order to provide an improved two-component medical device that assists in removal of the medical device without causing pain or damage (Montulet, [0026]).

Varadarajan in view of a first embodiment of Lebner (Fig. 3), in view of a second embodiment of Lebner (Fig. 5) and in further view of Montulet does not disclose the first adhesive backed anchoring member includes one or more slits having a second terminus extending through and severing the edge opposite the wound edge that the second adhesive-backed anchoring member includes one or more slits having a second terminus extending through and severing the edge opposite the wound edge.
Montulet in a second embodiment (Figs. 5-9) teaches an analogous medical device 40 (adhesive bandage 40, Figs. 5-6, [0055], [0057]) having an analogous adhesive backed anchoring member 41, 42 (polymeric film sheet 41 [backing layer 41] and adhesive layer 42) and analogous slits 46, 47 ([0057]; lines of weakness 46 and slits 47) having an analogous first terminus (end of section of lines of weakness 46 is a terminus) that closely approaches and is proximate the wound edge (see annotated Montulet Fig. 5 below; edge near bandage pad 45 thus near wound) 

    PNG
    media_image6.png
    298
    770
    media_image6.png
    Greyscale

and an analogous second terminus (slit 47 extending to edge opposite wound edge and part of line of weakness 46, annotated Fig. 5) extending through and severing the edge opposite the wound edge (see annotated Fig. 5 for edge opposite wound edge, [0055]-[0057]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the one or more slits of the first and second adhesive-backed anchoring members of the two-component medical device of the combination of Varadarajan, the first embodiment of Lebner, the second embodiment of Lebner and the first embodiment of Montulet, each have a second terminus extending through and severing the edge opposite the wound edge, as taught by Montulet in the second embodiments of Figs. 5-9, in order to provide an improved two-component medical device that assists in removal of the medical device (Montulet, [0056]).
	Regarding claim 53, Varadarajan in view of the first embodiment of Lebner (Fig. 3), in view of the second embodiment of Lebner (Fig. 5), in view of the first embodiment of Montulet (Figs. 1 and 2) and in further view of the second embodiment of Montulet (Figs. 5-9) discloses the invention as described above and further discloses wherein the first terminus of the one or 
	Regarding claim 54, Varadarajan in view of the first embodiment of Lebner (Fig. 3), in view of the second embodiment of Lebner (Fig. 5), in view of the first embodiment of Montulet (Figs. 1 and 2) and in further view of the second embodiment of Montulet (Figs. 5-9) discloses the invention as described above and further discloses wherein the one or more slits each having a first terminus that closely approaches and is proximate the wound edge and a second terminus extending through and severing the edge opposite the wound edge in the first adhesive-backed anchoring member are perpendicular to the wound edge of the first adhesive-backed anchoring member (see annotated Montulet Fig. 5 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786             

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786